Title: From Thomas Jefferson to Albert Gallatin, 16 July 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Washington July 16. 1802.
          
          The bills of exchange for mr Short and mr Erving not being come to hand, I take the liberty of leaving under your cover the letters I have written to them, in which I must request you to insert the bills seal the letters & forward them, without losing the time which would be requisite for returning them to me. the season is already so far advanced as to render it doubtful whether they can be here before the meeting of Congress. accept assurances of my affectionate esteem and respect
          
            Th: Jefferson
          
         